    Case: 4:20-cv-00998-HEA Doc. #: 22 Filed: 03/23/21 Page: 1 of 4 PageID #: 210



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OFMISSOURI
                                      EASTERN DIVISION

    TANESHIA RODGERS,                                             )
                                                                  )
           Plaintiff,                                             )
                                                                  )
vs.                                                               )         CASE NO. 20CV998HEA
                                                                  )
    SECURA INSURANCE COMPANY,                                     )
                                                                  )
           Defendant.                                             )


                            OPINION, MEMORANDUM AND ORDER

           This matter is before the Court on Defendant’s Motion to Dismiss, [Doc. No.

8]. Plaintiff opposes the motion. For the reasons set forth below, the Motion is

granted. Leave to amend will be granted.

                                             Facts and Background

           Plaintiff’s Petition1 alleges, in pertinent part:

           Plaintiff was a passenger in an A! Med Car, which was struck by Daja

Jamerson, who was an uninsured driver. Plaintiff claims she was injured as a result

of the accident, and that she suffered medical injuries, disability, pain and

suffering, and impaired earning capacity. Plaintiff further claims she is entitled to




1
    Plaintiff filed this action in the Circuit Court for the County of St. Louis, Missouri. Defendants subsequently
 Case: 4:20-cv-00998-HEA Doc. #: 22 Filed: 03/23/21 Page: 2 of 4 PageID #: 211




protection of uninsured motorist coverage. Plaintiff seeks damages in the amount

of $200,000 as a result of Jamerson’s alleged negligence.

      Defendant, Secura Insurance Company, moves to dismiss the Petition for

failure to state a claim upon which relief may be granted.

                                 Standard of Review

      The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim

is to test the legal sufficiency of a complaint so as to eliminate those actions

“which are fatally flawed in their legal premises and deigned to fail, thereby

sparing the litigants the burden of unnecessary pretrial and trial activity.” Young v.

City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001). This court “accepts as true

the complaint's factual allegations and grants all reasonable inferences to the non-

moving party.” Park Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d

505, 512 (8th Cir. 2018)(citations omitted).

      To survive a 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” McShane Constr. Co., LLC v. Gotham Ins. Co., 867 F.3d 923, 927 (8th

Cir. 2017), quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint

“must provide ‘more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.’ ” Id., quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). A claim is facially plausible when “the


                                            2
 Case: 4:20-cv-00998-HEA Doc. #: 22 Filed: 03/23/21 Page: 3 of 4 PageID #: 212




plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id., quoting

Iqbal, 556 U.S. at 678; see also, Metro. Omaha Prop. Owners Ass'n, Inc. v. City of

Omaha, No. 20-1006, 2021 WL 952678, at *2 (8th Cir. Mar. 15, 2021).

        In addressing a motion to dismiss, “[t]he court may consider the pleadings

themselves, materials embraced by the pleadings, exhibits attached to the

pleadings, and matters of public record.” Illig v. Union Elec. Co., 652 F.3d 971,

976 (8th Cir. 2011).

                                       Discussion

       Plaintiff’s Petition fails miserably under the Twombly standard. Plaintiff did

not attach any insurance policy to the Petition, therefore, the subsequent attempt to

have the Court consider any uninsured motorist policy as embraced by the

pleadings fails. Furthermore, Plaintiff fails to allege any insurance policy issued

by Defendant. Plaintiff, in complete conclusory fashion, alleges she is entitled to

uninsured motorist coverage. Plaintiff sets forth none of the elements of a breach

of any insurance policy under which she may be entitled to recover. The Petition

fails to state a claim that is facially plausible. Plaintiff fails to “plead[ ] factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” McShane Constr. Co., LLC 867 F.3d at 927,




                                             3
 Case: 4:20-cv-00998-HEA Doc. #: 22 Filed: 03/23/21 Page: 4 of 4 PageID #: 213




quoting Iqbal, 556 U.S. at 678; see also Metro. Omaha Prop. Owners Ass'n, Inc. v.

City of Omaha, No. 20-1006, 2021 WL 952678, at *2 (8th Cir. Mar. 15, 2021).

                                     Conclusion

         Based upon the foregoing analysis, Defendants’ Motion to Dismiss is well

taken.

         Accordingly,

         IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 8] is GRANTED.

         IT IS FURTHER ORDERED that Plaintiff is given 14 days from the date

of this Opinion, Memorandum, and Order to file an Amended Complaint.

         Dated this 23rd day of March, 2021.




                                  ________________________________
                                    HENRY EDWARD AUTREY
                                  UNITED STATES DISTRICT JUDGE




                                           4
